Citation Nr: 0906695	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for flat feet with severe 
pronation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1964 to November 1964 and from May 1967 to May 1970.   

The matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the Veteran's flat feet with severe pronation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for flat feet with severe pronation is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Veteran contends that although he had flat feet upon 
joining the military, his condition subsequently worsened as 
a result of military service. 

The Veteran's May 1964 enlistment examination report noted 
second degree pes planus and scars on both feet, residuals of 
an operation for club feet when the Veteran was a young 
child.  In the Veteran's October 1964 separation examination 
report, the physician observed no residual disabilities and 
marked feet as normal.  The Veteran re-entered active duty in 
May 1967.  A May 1967 enlistment examination report stated 
the Veteran had third degree pes planus with mild pronation 
and scars on both feet. 

Service treatment records report the Veteran injured his foot 
while stepping on a stump in March 1968.  A March 1968 
service treatment record stated the Veteran complained of 
persistent pain and aching, however, x-rays performed at that 
time showed no fracture.  In a November 1968 service 
treatment report the Veteran again complained of persistent 
pain and aching in both feet.  The physician referred the 
Veteran to a podiatrist who diagnosed a history of congenital 
club foot, and found that the Veteran was able to ambulate 
well; however, there was some residual loss of motion in both 
feet.  The podiatrist suggested changing the Veteran's 
military occupational specialty (MOS) to a sedentary MOS.  On 
the Veteran's April 1970 separation examination report, the 
physician noted the Veteran's feet as normal with scars on 
the ankles. 

In a June 1972 Pennsylvania Army National Guard (PARNG) 
enlistment examination report, the physician found normal 
feet, with dorsiflexion moderately limited.  Follow-up PARNG 
examination reports dated January 1976, December 1980, and 
January 1984 also report normal feet. 

During a June 2003 VA examination, the Veteran complained of 
off and on pain as a result of his deformity resulting in 
pain, weakness, stiffness, and swelling in both the ankles 
and both feet.  He stated that the foot pain became constant 
while in basic training and that he twisted his left ankle at 
one point in Vietnam.  The Veteran also stated he has had 
severe pain in his ankle since then.  Upon physical 
examination, the physician found bilateral club foot 
deformity with multiple scars as a result of the Veteran's 
prior surgeries to his feet.  Furthermore, the physician 
noted that examination of the toes revealed an abnormal wear 
pattern.  X-ray reports of the right foot found minimal 
degenerative changes, a calcaneal spur with no recent 
fractures or acute bony changes.  X-ray reports of the left 
foot found mild osteoporosis and minimal degenerative changes 
with a calcaneal spur, and no recent fractures of acute bony 
changes.  The physician diagnosed club foot disorder, but did 
not give an opinion as to the etiology of the Veteran's foot 
disability or if active duty service aggravated the 
condition. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a).

Finally, intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  See Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition"-that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently-is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of the cumulative record, the Board has determined 
that an additional medical opinion is needed to determine the 
etiology of the Veteran's pes planus and whether it was 
incurred in or was aggravated by active service.  
Furthermore, the Veteran has stated he is on Social Security 
Disability and the claims file only contains a medical 
examination report dated August 2001 by the Pennsylvania 
Bureau of Disability Determinations.  Complete Social 
Security records concerning the Veteran's claim should be 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection for pes planus.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
flat foot disability since service.  Of 
particular interest are any outstanding 
private records of evaluation and/or 
inpatient or outpatient treatment of the 
Veteran's claimed flat foot disability 
from L. A., D. P. M. from May 1970 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

4.  The Veteran should be afforded a VA 
podiatric examination to determine the 
etiology of his claimed flat foot 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.

Following review of the claims folder and 
an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any foot condition had its 
onset in or was aggravated by the 
Veteran's active duty service.  The 
physician should indicate whether the 
Veteran's foot disability is a congenital 
or developmental defect.  The physician 
should also address whether it is at least 
as likely as not that (1) the Veteran's 
pre-existing foot disability was 
aggravated (permanently worsened), as the 
result of active service, and if so (2) 
whether that increase in disability is due 
to the natural progression of the disease.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




